Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 11/01/2021 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16 are pending, of which claims 1,2,3,10 were amended.  The amendments of claims 1,2,3,10 are sufficiently supported by the originally filed disclosure.
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 1, including "such that," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 2, including "comprising," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 3, including "comprising," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 6, 7 10,12, 13,14,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190047721 (herein known as RHEAUME) in view of US 20060112827 (herein known as OKADA).

With regard to claim 1, RHEAUME teaches a "separation" (filter) assembly for reducing hydrocarbon emissions via 18 of a vehicle, the filter assembly comprising:, especially at para 1,12,15,25
 a module 20 comprising membrane arranged as "plate-and-frame" (a frame and a membrane disposed at least partially within the frame), especially at fig 1, para 16; fig 4 teaches a plurality of modules 220,260
RHEAUME teaches a module 20 comprising above membrane 38 (feed channel) and below membrane 38 (a sweep channel), especially at fig 2B, para 17,18,20 
RHEAUME does not specifically teach a plurality of modules each comprising a frame and a membrane disposed at least partially within the frame

But, OKADA teaches a plurality of ‘plate-and-frame’ modules 1 each comprising a frame (13,14) and a membrane 12 disposed at least partially within the frame (as depicted), especially at para 39, fig 3
OKADA teaches each of the frames of the plurality of modules being disposed adjacent to and in contact with the frame of at least one neighboring module (as depicted), especially at para 39, fig 3; within the scope of the meaning of "adjacent to and in contact" in light of as instantly disclosed, especially at instant fig 10A
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the "plate-and-frame" details of OKADA, including a plurality of ‘plate-and-frame’ modules 1 each comprising a frame (13,14) and a membrane 12 (position, though membrane of RHEAUME used) disposed at least partially within the frame, each of the frames of the plurality of modules being disposed adjacent to and in contact with the frame of at least one neighboring module, for the benefit of filling in the details needed to provide the "plate-and-frame" desired by RHEAUME especially at fig 1, para 16; fig 4

With regard to claim 2, RHEAUME teaches


With regard to claim 3, RHEAUME teaches
 interface of 50 and 20 (a sweep port in fluid communication with the sweep channel; and consideration given to the combination a sweep port in fluid communication with the sweep channel of each of the plurality of modules), especially at fig 2B, para 17,18,20

With regard to claim 4, RHEAUME teaches
 module comprises a plurality of voids therein (as depicted; and consideration given to the combination wherein each module comprises a plurality of voids therein), especially at fig 2B, para 17,18,20
OKADA teaches wherein each module comprises a plurality of voids (23,48) therein, especially at para 39, fig 3


With regard to claim 6, RHEAUME does not specifically teach wherein each frame is rectangular in shape 
But, OKADA teaches wherein each frame is rectangular in shape, especially at figs 1,2, abstract 


With regard to claim 7, RHEAUME does not specifically teach wherein each of the frames defines a curved shape
But, OKADA teaches wherein each of the frames defines a curved shape (path along 37,38), especially at para 94, fig 5
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine RHEAUME with wherein each of the frames defines a curved shape of OKADA for the benefit of filling in the details needed to provide the "plate-and-frame" desired by RHEAUME especially at fig 1, para 16; fig 4

With regard to claim 10, RHEAUME teaches a "separation" (filter) assembly for reducing hydrocarbon emissions via 18 of a vehicle, the filter assembly comprising:, especially at para 1,12,15,25
 void of 20 above membrane 38 (feed flow guide defining at least one feed channel formed therein), especially at fig 2B, para 17,18,20
 second void of 20 below membrane 38 (sweep flow guide defining at least one sweep channel formed therein), especially at fig 2B, para 17,18,20

RHEAUME teaches each membrane having a first face and a second face opposite the first face (as depicted), especially at fig 1,2B, para 16,17,18,20; fig 4 teaches a plurality of modules 220,260
 the first face being exposed to a feed flow channel (as depicted), especially at fig 1,2B, para 16,17,18,20; fig 4 teaches a plurality of modules 220,260
 the second face being exposed to a sweep flow channel (as depicted), especially at fig 1,2B, para 16,17,18,20; fig 4 teaches a plurality of modules 220,260
RHEAUME of does not specifically teach a plurality of membranes disposed between the at least one feed flow guide and at least one sweep flow guide
RHEAUME does not specifically teach the at least one feed flow guide and the at least one sweep flow guide functioning as frames for the plurality of membranes
But, OKADA teaches ‘plate-and-frame’ modules 1; a plurality of membranes 12 disposed between the at least one feed flow guide (one of 13,14) and at least one sweep flow guide (other of 13,14), especially at para 39, fig 3
OKADA teaches the at least one feed flow guide (one of 13,14) and the at least one sweep flow guide (other of 13,14) functioning as frames for the plurality of membranes (as depicted), especially at para 39, fig 3
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to  one sweep flow guide (other of 13,14) functioning as frames for the plurality of membranes (as depicted), for the benefit of filling in the details needed to provide the "plate-and-frame" desired by RHEAUME especially at fig 1, para 16; fig 4

With regard to claim 12 and RHEAUME-OKADA combination, OKADA teaches wherein the feed flow channel (37,38) defines a curved path through the feed flow guide, especially at fig 5, para 50

With regard to claim 13 and RHEAUME-OKADA combination, OKADA teaches wherein the feed flow channel (37,38) defines a plurality of curves (as depicted), especially at fig 5, para 50

With regard to claim 14 and RHEAUME-OKADA combination, OKADA teaches wherein the sweep flow channel ("inverse" of 37,38) defines a curved path through the sweep flow guide, the sweep flow channel having a shape that differs (by being "inverse" of 37,38) from that of the feed flow channel such that fluid flow through the sweep flow channel and the feed flow channel causes a counterflow (path 28 to 29 vs path 44 to 43) over at least a portion of a membrane, especially at figs 3,5, para 50,60,85,99,100

With regard to claim 15 and RHEAUME-OKADA combination, OKADA teaches wherein the feed flow guide (one of 13,14) defines a plurality of feed flow channels (along 25a,25b) parallel to one another, especially at para 39,50, figs 3,5

With regard to claim 16 and RHEAUME-OKADA combination, OKADA teaches wherein the sweep flow guide (other of 13,14) defines a plurality of sweep flow channels (along 25a,25b) parallel to one another, especially at para 39, fig 3


Claim(s) 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190047721 (herein known as RHEAUME) in view of US 20060112827 (herein known as OKADA) as applied to claim(s) above, and further in view of US 20020152889 (herein known as BAKER).

With regard to claim 5, RHEAUME teaches
 wherein at least one membrane comprises a silicone layer, the silicone layer defining a boundary of the feed channel, especially at fig 2B, para 17,18,20,34
 RHEAUME does not specifically teach membrane comprises a silicone layer disposed on a support layer 
But, BAKER teaches membrane comprises a silicone layer disposed on a support layer, especially at para 253 


With regard to claim 11, RHEAUME teaches
 wherein a membrane comprises a silicone layer, the silicone layer, the silicone layer including the first face, especially at fig 2B, para 17,18,20,34
 RHEAUME does not specifically teach the support layer including the second face. 
But, BAKER teaches membrane comprises a silicone layer disposed on a support layer, the support layer including the second face, especially at para 253 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine RHEAUME-OKADA with membrane comprises a silicone layer disposed on a support layer, the support layer including the second face of BAKER "which provides mechanical strength" as stated at para 253


Claim(s) 8, 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190047721 (herein known as RHEAUME) in view of US 20060112827 (herein known as OKADA) as applied to claim(s) above, and further in view of US 9308490 (herein known as VANDERMEULEN).

With regard to claim 8, RHEAUME does not specifically teach wherein at least one of the membranes defines a bulge (curved shape) 
But, VANDERMEULEN teaches wherein at least one of the membranes defines a bulge (curved shape), especially at fig 12, c8ln34-36  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide RHEAUME with wherein at least one of the membranes defines a bulge (curved shape) of VANDERMEULEN since this is considered a normal occurrence during membrane operation

With regard to claim 9, RHEAUME does not specifically teach wherein at least one of the plurality of membranes defines a bulge 
But, VANDERMEULEN teaches wherein at least one of the plurality of membranes defines a bulge, especially at fig 12, c8ln34-36  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide RHEAUME with wherein at least one of the plurality of membranes defines a bulge of VANDERMEULEN since this considered a normal occurrence during membrane operation


Response to Arguments
1/01/2021 have been fully considered but they are not persuasive.

Applicant argues at page(s) 6, particularly “Claims 1-9 stand rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) or Applicant regards as the invention. More specifically, the Office Action states that the phrase “such that” as used in Claim 1 renders the claim indefinite because it is unclear if the limitation(s) that follow the phrase are part of the claimed invention. The Applicant respectfully traverses the rejection."
page(s) 6, particularly “The Applicant believes it is well established that the terminology “such that” is used in a claim to further restrict the claim. In this case, the claim contains the further elements of the membranes of neighboring filter modules defining one or more sweep and feed channels. Although the Applicant believes that Claim 1 is clear and concise as previously presented, the Applicant has amended the language of Claim 1 to further enhance clarity. More specifically, the Applicant has amended Claim 1 to remove the phrase “such that” and to state that each of the frames of the plurality of modules are disposed adjacent to and in contact with the frame of at least one neighboring module with the membranes of neighboring
page(s) 7, particularly “modules defining at least one feed channel and at least one sweep channel in the filter assembly. Support for this amendment is found in figure 2B and paragraphs [0008] and [0036] of the specification. No new matter was introduced in making the amendment.


Applicant argues at page(s) 7, particularly “The Office Action further states that the transitional phrase of “comprising” as used in Claims 2 and 3 renders the claims indefinite as to what is included and excluded from the scope of the claims. More specifically, the Office Action states that it is unclear if the phrase “comprising” further limits the previous filter assembly of Claim 1, or not."
page(s) 7, particularly “The Applicant has amended Claims 2 and 3 to amend the transitional phrase “comprising” to the phrase “further comprising” thereby indicating that the following elements are in addition to the elements present in Claim 1. No new matter was introduced in making the amendments.
page(s) 7, particularly “The Applicant believes that the amendments made to Claims 1-3 fully address the rejections, thereby rendering the rejections moot. The Applicant respectfully requests that the rejections be withdrawn. Favorable reconsideration of Claims 1-3 is respectfully requested in view of the amendments and remarks provided above.
In response, respectfully, the Examiner does not find the argument persuasive.  The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 2, including "comprising," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).



Applicant argues at page(s) 8, particularly “by Baker (hereinafter “Baker’). Claims 6 and 7 stand rejected under 35 U.S.C. § 103 as being unpatentable over Rneaume, further in view of U.S. Publication No. 2006/0112827 by Okada (hereinafter “Okada’). Claims 8, 9 and 12-16 stand rejected under 35 U.S.C. § 103 as being unpatentable over Rheaume, further in view of U.S. Patent No. 9,308,490 issued to Vandermeulen (hereinafter “Vandermeulen’). The Applicant respectfully traverses the rejections."
page(s) 8, particularly “The cited art fails to teach or make obvious each element of the Applicant’s filter assembly. More specifically, the cited art fails to teach a filter assembly that comprises a plurality of modules each having a frame and a membrane disposed at least partially within the frame, wherein each of the frames of the plurality of modules are disposed adjacent to and in contact with the frame of at least one neighboring module. The Office Action states that Rneaume teaches a plurality of modules 220, 260 (shown in Rheaume, Fig. 4). However, these modules are not part of a single filter assembly as taught by the Applicant, but rather the modules of Rneaume include a fuel separation unit 220 and a fuel fractioning unit 260, which are incorporated as separate units into an inert gas generating system 210 (see Rheaume, Fig. 4; par. [(0023]). Thus, Rneaume does not disclose a single filter assembly or unit that includes a plurality of modules each having a frame and membrane, wherein each of the frames of the 
page(s) 8, particularly “The Office Action confirms that Rneaume does not teach a plurality of modules each comprising a frame and a membrane disposed at least partially within the frame, nor does Rheaume teach that each of the frames of the plurality
page(s) 9, particularly “of modules being disposed adjacent to and in contact with the frame of at least one neighboring module. The Office Action relies upon that the mere duplication of essential working parts of a device involves only routine skill in the art. However, the positioning of the frames and membranes by the Applicant is more than just mere duplication. Rather, the Applicant states that the disclosed form allows the membranes of neighboring modules to define at least one feed channel and at least one sweep channel in the filter assembly (see Figs. 2A/2B; par. [0032] - [0037]).
page(s) 9, particularly “Although the Applicant believes that Claim 1 as previously presented is patentably distinguishable from Rheaume, the Applicant has amended Claim 1 in order to further enhance clarity. More specifically, the Applicant has amended Claim 1 to state that each of the frames of the plurality of modules being disposed adjacent to and in contact with the frame of at least one neighboring module with the membranes of neighboring modules defining at least one feed channel and at least one sweep channel in the filter assembly. Support for this amendment is found in Figs. 2A/2B and paragraphs [0032] - [0037].
In response, respectfully, the Examiner does not find the argument persuasive.  

 a module 20 comprising membrane arranged as "plate-and-frame" (a frame and a membrane disposed at least partially within the frame), especially at fig 1, para 16; fig 4 teaches a plurality of modules 220,260
RHEAUME teaches a module 20 comprising above membrane 38 (feed channel) and below membrane 38 (a sweep channel), especially at fig 2B, para 17,18,20 
RHEAUME does not specifically teach a plurality of modules each comprising a frame and a membrane disposed at least partially within the frame
RHEAUME does not specifically teach each of the frames of the plurality of modules being disposed adjacent to and in contact with the frame of at least one neighboring module 
OKADA teaches a plurality of ‘plate-and-frame’ modules 1 each comprising a frame (13,14) and a membrane 12 disposed at least partially within the frame (as depicted), especially at para 39, fig 3
OKADA teaches each of the frames of the plurality of modules being disposed adjacent to and in contact with the frame of at least one neighboring module (as depicted), especially at para 39, fig 3; within the scope of the meaning of "adjacent to and in contact" as instantly disclosed, especially at instant fig 10A


Applicant argues at page(s) 9, particularly “The Office Action further states that Rneaume teaches a filter assembly with a module 20 that comprises a membrane 38 in a plate-and-frame configuration. The Office Action relies upon Vandermeulen to demonstrate a feed flow channel through a feed flow guide 602 and a sweep flow channel through a sweep flow guide 606 having curved paths (see Vandermeulen, Fig. 10). The Office Action concludes that it would be obvious to a skilled person to combine the teachings of"
page(s) 10, particularly “flow and sweep guides of Vandermeulen into the filter assembly of Rneaume. The Applicant respectfully traverses this opinion.
page(s) 10, particularly “The Applicant believes that the flow and sweep guides 602, 606 of Vandermeulen are different from the flow and sweep guides set forth by the Applicant. First, the flow and sweep guides 602, 606 of Vandermeulen are stated to be mesh-shaped, air-turbulators constructed of extruded plastic netting or screen (see 
In response, respectfully, the Examiner does not find the argument persuasive.  In response to applicant's arguments against the RHEAUME combination, one cannot show nonobviousness by merely ascertaining a lack of anticipation. Otherwise, the previous grounds of rejection has been rendered moot, by the amendment which has necessitated the new grounds of rejection. With regard to claim 12 and RHEAUME-OKADA combination, OKADA teaches wherein the feed flow channel (37,38) defines a curved path through the feed flow guide, especially at fig 5, para 50
With regard to claim 13 and RHEAUME-OKADA combination, OKADA teaches wherein the feed flow channel defines a plurality of curves (as depicted), especially at fig 5, para 50

Applicant argues at page(s) 10, particularly “Although the Applicant believes that Claim 10 as previously presented is patentably distinguishable from the cited art, the Applicant 
page(s) 11, particularly “amendment is found in Figs. 10 A/B and 11 A/B, as well as in paragraph [0052] of the specification. No new matter was added in making the amendment.
page(s) 11, particularly “The Applicant believes that the filter assembly in independent Claims 1 and 10 as currently amended are patentably distinguishable from the cited art for at least the reason(s) described above. The Applicant further believes that Claims 2- 9 and 11-16, which depend either directly or indirectly from Claims 1 or 10, are patentably distinguishable for at least the same reason(s) as amended Claims 1 and 10. Favorable reconsideration of Claims 1-16 is respectfully requested in view of the amendments and remarks provided above.
In response, respectfully, the Examiner does not find the argument persuasive.  The previous grounds of rejection has been rendered moot, by the amendment which has necessitated the new grounds of rejection. With regard to claim 10, RHEAUME teaches a "separation" (filter) assembly for reducing hydrocarbon emissions via 18 of a vehicle, the filter assembly comprising:, especially at para 1,12,15,25
 void of 20 above membrane 38 (feed flow guide defining at least one feed channel formed therein), especially at fig 2B, para 17,18,20
 second void of 20 below membrane 38 (sweep flow guide defining at least one sweep channel formed therein), especially at fig 2B, para 17,18,20

RHEAUME teaches each membrane having a first face and a second face opposite the first face (as depicted), especially at fig 1,2B, para 16,17,18,20; fig 4 teaches a plurality of modules 220,260
 the first face being exposed to a feed flow channel (as depicted), especially at fig 1,2B, para 16,17,18,20; fig 4 teaches a plurality of modules 220,260
 the second face being exposed to a sweep flow channel (as depicted), especially at fig 1,2B, para 16,17,18,20; fig 4 teaches a plurality of modules 220,260
RHEAUME of does not specifically teach a plurality of membranes disposed between the at least one feed flow guide and at least one sweep flow guide
RHEAUME does not specifically teach the at least one feed flow guide and the at least one sweep flow guide functioning as frames for the plurality of membranes
OKADA teaches ‘plate-and-frame’ modules 1; a plurality of membranes 12 disposed between the at least one feed flow guide (one of 13,14) and at least one sweep flow guide (other of 13,14), especially at para 39, fig 3
OKADA teaches the at least one feed flow guide (one of 13,14) and the at least one sweep flow guide (other of 13,14) functioning as frames for the plurality of membranes (as depicted), especially at para 39, fig 3
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to  one sweep flow guide (other of 13,14) functioning as frames for the plurality of membranes (as depicted), for the benefit of filling in the details needed to provide the "plate-and-frame" desired by RHEAUME especially at fig 1, para 16; fig 4


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776